-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
            Applicant’s response dated September 29, 2021, to the restriction requirement dated August 8, 2021, is acknowledged. 
Claim Status
Claims 1-24 are pending. Claims 1-13 are examined. Claims 14-24 are withdrawn. 
Election/Restriction
Applicant’s election with traverse of Group I (Claims 1-13), drawn to a composition in the reply filed on 09/29/2021, is acknowledged. 
After further consideration, species requirement is withdrawn. 
The traversal is on the ground that there is not a significant search burden in examining the method of claim 14 in addition to claims 1-13.
            Applicant’s arguments were fully considered, however they are not persuasive because the restriction requirement showed that Group I and Group II are patentably distinct; and searching a method of using a product requires an additional search strategy, searching claimed elements in addition to the product, and searching the active method steps. 
The requirement is still deemed proper and is therefore made FINAL.

            Response to the restriction requirement of 08/06/2021 was timely filed. 
Claims 1-13 are examined on the merits.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires one or more monomeric units encapsulating a hydrophobic material. The claim is indefinite because it is not clear how one monomeric unit of Formula I can encapsulate a hydrophobic material. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a monomer network. According to paragraph 0082 of the present application, the one or more monomeric units connect to each other to form a network or networks that define a core structure or backbone of the composition. Figure 1 illustrates the composition where monomeric units and the hydrophobic material are arranged in a network. Based on the teachings in the specification, a network of monomeric units of Formula (I) is a required element in a composition having a hydrophobic material encapsulated in the monomeric units of Formula (I). 
Claim 3 recites a definition for variables R1 and R2 which are independently selected from (i), (ii), (iii), and (iv). The claim is indefinite because it is not clear why the substituents are grouped in (i)-(iv), since the first group recites more than one substituent. The first group provides a list of substituents alkyl, alkenyl, and alkynyl without reciting an “and” or “or” between the last to members in the list, making it unclear if the listed elements are alternatives or all are required. The definition of variables R3, R4, and R5 renders claim 3 indefinite for the same reasons as above. Grounds of rejection may be obviated by amending the claim to recite the alternatives in a single list where each element is separated with a comma, for example “selected from the group consisting of A, B, and C”.  
Claim 11 is indefinite because it is not clear what structure is implied by “the hydrophobic material disrupts bonding in the one or more monomeric units”. Each monomeric unit has a structure of formula (I), which is a complete compound having every atom covalently bonded. It is not clear what structure is being claimed by having the hydrophobic material disrupt bonding in the monomeric units. Based on the specification paragraphs 0108 and 0131, hydrophobic material disrupts hydrogen bond crosslinks in the network formed from one or more monomeric units. Appropriate correction is required. 

See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); < Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

	 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted elements are: antimicrobial. Claim 12 further defines the composition of claim 1 as a self-healing, sustained release antimicrobial. The claim is indefinite because the composition in claim 1 does not require an antimicrobial and claim 12 does not require the composition of claim 1 to further comprise an antimicrobial. It is not clear how the composition is considered a sustained release antimicrobial if it does not comprise an antimicrobial. 
Claims 2, 4-10, and 13 are indefinite because the claims depend from and contain indefinite limitations of claim 1. 
	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617